 



Exhibit 10.2
CONTRIBUTION AND ASSUMPTION AGREEMENT
     This CONTRIBUTION AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of
December 28, 2007 is made by and between Plains AAP, L.P., a Delaware limited
partnership (“AAP”), and PAA GP LLC, a Delaware limited liability company (“New
GP”).
     WHEREAS, AAP holds a 2.0% general partner (the “MLP GP Interest”) in Plains
All American Pipeline, L.P., a Delaware limited partnership (the “Partnership”),
and serves as the sole general partner of the Partnership; and
     WHEREAS, AAP desires to transfer the MLP GP Interest to New GP, and New GP
desires to assume the role of successor general partner of the Partnership under
the Third Amended and Restated Agreement of Limited Partnership of the
Partnership, dated as of June 27, 2001, and as amended by Amendment No. 1,
Amendment No. 2 and Amendment No. 3 thereto (the “MLP Partnership Agreement”);
and
     WHEREAS, Section 4.6 of the MLP Partnership Agreement allows AAP to
transfer the MLP GP Interest to New GP, subject to the receipt of an opinion of
counsel that such transfer would not result in the loss of limited liability of
any limited partner of the Partnership or cause the Partnership to be taxable as
a corporation or otherwise treated as an association taxable as a corporation
for federal income tax purposes; and
     WHEREAS, Section 10.3 of the MLP Partnership Agreement provides that any
transferee of the MLP GP Interest pursuant to Section 10.3 who is proposed as
successor general partner of the Partnership shall automatically be admitted to
the Partnership as successor general partner of the Partnership; and
     WHEREAS, AAP proposes to transfer the MLP GP Interest to New GP and that
New GP be admitted immediately prior to such transfer as general partner of the
Partnership.
     NOW THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:
     1. Transfer and Assignment of MLP GP Interest. AAP hereby assigns,
transfers and delivers the MLP GP Interest to New GP, and its successors and
assigns, and New GP hereby accepts such MLP GP Interest, in exchange for all of
the membership interest of New GP at and as of the date hereof.
     2. Assumption of General Partner Status. New GP accepts and agrees to duly
and timely pay, perform and discharge the rights, duties and obligations of
general partner of the Partnership and all of the terms and conditions of the
MLP Partnership Agreement in accordance with Sections 4.6(c) and 10.3 of the MLP
Partnership Agreement, and New GP agrees to serve as general partner of the
Partnership and to be bound by the MLP Partnership Agreement, as it may be
further amended.
     3. Assumption of Liabilities. As consideration for the assignment, transfer
and delivery made under Section 1 hereof, New GP assumes and agrees to duly and
timely pay,

 



--------------------------------------------------------------------------------



 



perform and discharge all liabilities and obligations of the Partnership to the
full extent (and only to the extent) that AAP, as general partner of the
Partnership, has been heretofore or would have been in the future, were it not
for the execution and delivery of this Agreement, obligated to pay, perform and
discharge such liabilities and obligations (the “Liabilities”).
     4. Further Assurances. The parties hereto hereby each covenant and agree
that, at any time and from time to time after the delivery of this Agreement, at
the other party’s request and expense, each party, its successors and assigns,
will do, execute, acknowledge and deliver, or will cause to be done, executed,
acknowledged and delivered, any and all such further acts, conveyances,
transfers, assignments, powers of attorney and assurances as the other party
reasonably may require to more effectively grant, convey, assign, transfer, set
over to or vest in New GP the MLP GP Interest, or to better enable New GP to
realize upon or otherwise enjoy the MLP GP Interest, to effect the assumption by
New GP of the Liabilities or to otherwise carry into effect the intent and
purposes of this Agreement.
     5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
choice of law principles thereof.
     6. Counterparts. This Agreement may be executed in two counterparts, each
of which shall be deemed an original, but all of which shall be considered one
and the same agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each
of the parties as of the date first written above.

                  PLAINS AAP, L.P.    
 
           
 
  By:   Plains All American GP LLC,
its general partner    
 
           
 
  By:         /s/ Tim Moore
 
   
 
  Name:   Tim Moore    
 
  Title:   Vice President    
 
                PAA GP LLC    
 
           
 
  By:   Plains AAP, L.P., its sole member    
 
           
 
  By:   Plains All American GP LLC,
its general partner    
 
           
 
  By:        /s/ Al Swanson    
 
           
 
  Name:   Al Swanson    
 
  Title:   Senior Vice President – Finance and Treasurer    

 